NUMBER 13-15-00428-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JERRY HARTFIELD                                                             Appellant,

                                           v.

STATE OF TEXAS                                                               Appellee.


                      On appeal from 130th District Court
                         of Matagorda County, Texas.


                        ORDER OF ABATEMENT
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam
      This case is currently pending before this Court on an accelerated appellate

schedule. On April 14, 2016, the State of Texas filed a “Motion to Submit Matter to the

Trial Court for Resolution of [a] Factual Dispute Regarding Omissions in [the] Reporter’s

Record.” In this motion, the State argues that a dispute exists between it and appellant

regarding whether a hearing that took place on December 19, 2013 should be a part of
the appellate record. Additionally, the State filed motions to abate this appeal and

extending briefing deadlines pending the final resolution of whether the appellate record

is complete in this case. Appellant filed a response to the State’s motions and argues

that the complained-of reporter’s record is unnecessary and irrelevant to this Court’s

determination of his appeal.

        Texas Rule of Appellate Procedure 34.6(e)(1) provides that the parties to an

appeal may agree to correct an inaccuracy in the reporter’s record. TEX. R. APP. P.

34.6(e)(1). However, if a dispute arises between the parties after the reporter’s record

has been filed in the appellate court, the appellate court may submit the dispute to the

trial court for resolution by holding a hearing to determine whether any inaccuracy exists

in the reporter’s record and whether or how to correct the reporter’s record so that the

text accurately discloses what occurred in the trial court and the exhibits are accurate.

See id. R. 34.6(e)(2)–(3). In this case, the reporter’s record was filed on February 16,

2016. The State now asserts by their motion that the reporter’s record is inaccurate

because it fails to include the reporter’s record from a December 19, 2013 hearing in the

trial court.

        Because appellant disagrees that the reporter’s record on appeal is inaccurate, a

dispute exists as to the accuracy of the reporter’s record filed on appeal. Accordingly, we

GRANT the State’s motion to submit this matter to the trial court for resolution pursuant

to Rule 34.6(e)(3). Likewise, we ABATE this appeal for the trial court to hold such a

hearing pursuant to Rule 34.6(e)(3) within twenty days of this order and settle the dispute

involving the accuracy and completeness of the reporter’s record on appeal. We further

order that after the trial court conducts such a hearing, it file with this Court: (1) findings



                                              2
of fact and conclusions of law and any order supporting its ruling; as well as (2) a

supplemental reporter’s record transcribing such hearing within twenty days of that

hearing date. Once such filings are made with this Court, the appeal will be reinstated.

Finally, in light of the expedited nature of this case, we DENY the State’s motion to extend

all briefing deadlines for 14 days until final resolution of the State’s Rule 34.6(e)(3) motion.

Instead, the briefing schedules remain as originally ordered; however, if the trial court

finds that the reporter’s record was inaccurate and should be supplemented, we order the

appellant to file supplemental briefing within ten days of the trial court’s ruling, and the

State may file a response to any supplemental briefing by the appellant within ten days

of when appellant files his supplemental briefing.

       IT IS SO ORDERED.

                                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
3rd day of May, 2016.




                                               3